Title: From George Washington to Ebenezer Huntington, 15 October 1781
From: Washington, George
To: Huntington, Ebenezer


                  Sir
                     
                     Head Quarters before York. 15th Octr 1781
                  
                  I have received your Letter of Yesterday, assigning the Reasons which had induced you to decline your Comand here, & to request Liberty to join your Regiment—Your Reasons are two; in both which I must give my Opinion that you are mistaken—As to the first, you must be sensible, that detached Corps both from military Principle, in their Own Nature & from the uniform practice of our army, are subject to Alterations in their Comand, from a thousand contingent Circumstances wch may attend them—the Corps to which you have been attached, has suffered several Alterations in the Course of this Campaign, and the One which has now taken place, was not recently resolved upon as you may be fully convincd of.
                  The Ground of your second Reason—an Exclusion from Duty in the Trenches—was never in my Intention to give you, from the Returns of your Corps, I estimated it to contain two compleat Battalions; One of which, I proposed in my Mind, for your Comand—their Numbers being now found not equal to my Estimation, admits of an easy Remedy—as the same principle which at first forms the Detachments, ordains its being kept constantly full by Drafts from other Corps as often as Casualties happen to reduce their Original Establishment—this would have been the Case in your Instance—and would have preserved your Comand compleatly.
                  I am sorry for the Resolution which you have taken—but since it appears to be your fixed Choice, I comply with your Request, signified in your Letter of the 9th instant—and you have my Permission to remain in this Camp, untill the close of our present Operations—at which Time, you will join your Regiment at the North River, or wherever they may happen then to be—I am &c.
                  
                     G.W.
                  
               